STATE      OF LOUISIANA                                                               NO.    2022    KW   0325

VERSUS


PHILIPPE        VEETERS                                                                 MARCH       30,   2022




In   Re:         State      of       Louisiana,        applying         for     supervisory           writs,

                 19th      Judicial             District  Court,          Parish        of    East        Baton
                 Rouge,     No.       DC - 19- 07235.




BEFORE:          MCDONALD,           McCLENDON,          AND   WELCH,    JJ.


        WRIT     GRANTED.            The district court erred in finding that La.
R. S.      14: 43. 4     defines      the       term "   genitals."        Instead,          that    statute

merely        identifies         what          constitutes      the     crime     of    female       genital

mutilation.
                         Accordingly,             the     district       court'   s  ruling          relying
upon    La.     R. S.    14: 43. 4      to     define "    genitals"      is    reversed.


                                                         JMM

                                                         PMC
                                                         JEW




COURT       OF APPEAL,          FIRST      CIRCUIT


                    I                      I



                V v pir -
           DEPUTY       CLERK    O    COURT
                  FOR     THE        URT